Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
This is in response to Application filed on July 28, 2021 in which claims 1-25 were presented for examination, of which claims 1 and 19 were amended, claim 12 was cancelled, and claims 21-25 were added.

Response to Arguments
Applicant's arguments filed July 28, 2021  have been fully considered but they are not persuasive. 
Remarks on pgs. 6-9
Applicants 1st Argument: Per the Merriam-Webster dictionary, "exposed" means "not protected or covered". Alluding to an air-tight connection to interpret the term "exposed" goes beyond a reasonable interpretation of the term "exposed". Firstly, Applicant notes that this appears to be speculation as there is no discussion on airtight connection in Baucom. Now, whether or not there is an airtight connection between the 
"The broadest reasonable interpretation does not mean the broadest possible interpretation. 
Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must bePage 6 of 12 USSN 15/837,193 Attorney Docket No.: SWA0462USconsistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach." (emphasis added) 
	Examiners Response: Examiner respectfully disagrees. It is well known in the art if an adhesive is not used to join at least two objects together, there isn’t an airtight connection. Because of this, the expansion zone would be “exposed in the foot-receiving cavity at the at least one expansion zone” since the flow of air coming to and from the foot-receiving cavity would also travel through the at least one expansion zone. 

Applicants 2nd Argument: At page 3 of the Office Action, Examiner further alleges that .With respect, Applicant disagrees with the interpretation of a "shoe" made by the Examiner. The Examiner interprets a "shoe" has "something that you not a shoe. 
Alleging that a shoe cover is a shoe goes far beyond a broadest reasonable interpretation, as considered by a person of ordinary skill in the art. In fact, a Declaration under 37 CFR 1.132 has been previous submitted to factually declare that a shoe cover is worn on top of a shoe, as the name "shoe cover" states. 
Examiners Response: Examiner respectfully disagrees and notes applicant has not structurally defined what a “shoe”  is in order for the claims to overcome the prior art of Garneau. Although Garneau et al. discloses a shoe cover, it is noted that it is worn on each foot and is fully capable of being worn without on its own and functioning as a shoe and protecting a foot of a wearer,  as it has structures a typical shoe has, such as: a sole, upper, and cavity for receiving a person’s foot. Because of these reasons, Garneau et al. does disclose a “shoe”.

Applicants 3rd Argument:  Such interpretation of the term "delimited" is unreasonable. With respect, the rationale "it is 'delimited' by the sole since the size of the paneling is fixed to an area away from the sole" does not even match with the referred-to Merriam-Webster definition. If it defines the limit, then it cannot at the same time "be fixed to an area away from the sole".  If a person of ordinary skill in the art were, hypothetically, following such interpretation of the term "delimited", then the middle portion 112 in Baucom, which is also "fixed to an area away from the sole", i.e. a portion of the shoe facing the instep of a foot, would also be "delimited" by the sole 105.  Clearly, Baucom does not disclose or suggest a bottom of the expansion zone delimited by the rigid sole, as required by claims 1, 19 and 21. Kamada also fails to cure the deficiencies of Baucom. 
Examiners Response: Examiner respectfully disagrees and explains below how the limitation is disclosed by Baucom. Examiner notes applicant hasn’t defined what “delimited” means in their specification. 



Claim Objections
Claims 1, 7-11, 13, and 19-22 are objected to because of the following informalities:  “panelling” should be changed to the “paneling”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 19, and 21, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 2-11, 13-18, 20, and 22-25 are rejected because they depend directly or indirectly on rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 6, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baucom et al (US Patent 8,950,087) in view of KAMADA (US PG Pub. 2012/0132030) as best understood.
Regarding claim 1, Baucom et al. “Baucom” discloses a cycling shoe (700, Fig. 7) comprising: 
a rigid sole (105, Col. 4, Lines: 29-32, examiner notes “aluminum” and “steel” are well known rigid materials, Fig. 1) defining an undersurface of the cycling shoe (see Fig. below) from a toe portion (see Fig. below) to a heel portion of the cycling shoe (see Fig. below, examiner notes the undersurface is the bottom of the sole shown in Fig. 1), and 
an upper (702) connected to the rigid sole (105, Fig. 7) and defining with the rigid sole a foot-receiving cavity (see Fig. below), at least one expansion zone (725, 726, 727, 728, and 720) located in 
a medial subportion of a metatarsal portion (see Fig. below) and configured to face against a portion of at least a first metatarsal of a wearer of the cycling shoe (see Fig. below), the at least one expansion zone (727) being entirely surrounded by a window of structural upper paneling (757, Col. 8, line: 65-Col. 9, line: 10) and by the rigid sole (105, Fig. 7, examiner notes the at least one expansion zone is surrounded by the “rigid sole” when the show is viewed from the bottom) a bottom of the at least one expansions zone delimited by the rigid sole (see Fig. below,  examiner notes “delimited” means “to fix or define the limits of” as stated by Merriam-Webster dictionary. Since the bottom of the at least one expansion zone, see Fig. below, does not extend past the sole, it is “delimited” by the sole since the size of the zone is fixed to an area away from the sole), the at least one expansion zone (727) defined by at least one panel (717) having a greater stretching characteristic than the structural upper paneling of the window (757, Col. 9, Lines: 21-23 and 28-30) such that the at least one panel (717) is expandable relative to the surrounding structural upper panelling (757, Col. 9, Lines: 11-16, and Lines: 29-33, examiner notes because element 717 is elastic, it is “expandable relative to the surrounding structural upper panelling”), the at least one panel of the at least one expansion zone (717) exposed in the foot-receiving cavity of the cycling shoe (see Fig. below) to allow expansion of the foot-receiving cavity at the at least one expansion zone (Col. 9, Lines: 22-33, “to allow…zone” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes because there is not an air-tight connection between element 757 and 717).


    PNG
    media_image1.png
    530
    762
    media_image1.png
    Greyscale


Fig. 7-Examiner Annotated

Baucom does not disclose the sole having connection holes configured for connection of a pedal cleat to the sole.
	However, KAMADA teaches yet another cycling shoe, wherein KAMADA teaches the cycling shoe (16, Fig. 11) comprising a sole (18) having connection holes (see Fig. below) defined in the undersurface (see Fig. below), the connection holes (see Fig. below) configured for connection of a pedal cleat (14) to the sole (18, “configured for…sole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image2.png
    547
    798
    media_image2.png
    Greyscale
 
Fig. 11-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole disclosed by Baucom, by incorporating connection holes as taught by KAMADA, in order to prevent a person’s feet from unintentionally slipping off the bike pedals when riding. 

Regarding claim 2, Baucom in view of KAMADA disclose the at least one panel (717, Fig. 7 of Baucom) comprises a material (Col. 9, Lines: 21-22).

Regarding claim 6, Baucom in view of KAMADA disclose the at least one panel (717, Fig. 7 of Baucom) has a plurality of perforations (Col. 9, Line: 21, examiner notes because the at least one panel, 717, is made of “mesh” it structurally has perforations).  

Regarding claim 13, Baucom in view of KAMADA disclose the at least one panel (717, Fig. 7 of Baucom) is made of a perforated outer layer of the structural upper panelling (Col. 9, Line: 21, examiner notes because the at least one panel, 717, is made of “mesh” it structurally has perforations), with a window cutout in the structural upper panelling (examiner notes because the structural upper panelling, 757, has raised portioned, 773, the area around those portions are being interpreted as the “window cutout”) under the perforated outer layer (Fig. 9, Col. 9, Line: 21). 

Regarding claim 16, Baucom in view of KAMADA disclose the expansion zone (727 of Baucom) is located in the medial subportion of the metatarsal portion (see Fig. above) and of the toe portion of the cycling shoe (see Fig. above) Page 3 of 9USSN 15/837,193SWA0462USand configured to face against a portion of the first metatarsal (see Fig. above) and a portion of the first proximal phalanx of the wearer of the cycling shoe (see Fig. above).

Regarding claim 18, Baucom in view of KAMADA disclose the at least one expansion zone (727, Fig. 7 of Baucom) is entirely located in the medial subportion of the metatarsal portion of the cycling shoe (see Fig. above).  

Regarding claim 19, Baucom discloses a cycling shoe (700, Fig. 7) comprising: 
A rigid sole (105, Col. 4, Lines: 29-32, examiner notes “aluminum” and “steel” are well known rigid materials, Fig. 1) defining an undersurface of the cycling shoe from a toe portion (see Fig. below) to a heel portion of the cycling shoe (see Fig. below, examiner notes the undersurface is the bottom of the sole, 105, shown in Fig. 1), and 
an upper (702) connected to the rigid sole (105) and defining with the rigid sole a foot-receiving cavity (see Fig. below), at least one expansion zone (725, 726, 727, 728, and 720) being a first-metatarsal covering portion (see Fig. below) located in a medial subportion of a metatarsal portion (see Fig. below), the at least one expansion zone (725, 726, 727, 728, and 720) being entirely surrounded by a window of structural upper panelling (757, Col. 8, line: 65-Col. 9, line: 10, Fig. 7) and by the rigid sole (105, Fig. 7, examiner notes the at least one expansion zone is surrounded by the “rigid sole” when the show is viewed from the bottom), a bottom of the at least one expansion zone delimited by the rigid sole (see Fig. below,  examiner notes “delimited” means “to fix or define the limits of” as stated by Merriam-Webster dictionary. Since the bottom of the at least one expansion zone, see Fig. below, does not extend past the sole, it is “delimited” by the sole since the size of the zone is fixed to an area away from the sole), the at least one expansion zone (725, 726, 727, 728, and 720) defined by at least one panel (717) having a greater stretching characteristics than the structural upper panelling of the window (757, Col. 9, Lines: 21-23 and 28-30), such that the at least one panel (717) is expandable relative to the surrounding structural upper panelling (757, Col. 9, Lines: 11-16, and Lines: 29-33, examiner notes because element 717 is elastic, it is “expandable relative to the surrounding structural upper panelling”), the at least one panel of the at least one expansion zone (717) exposed in the foot-receiving cavity of the cycling shoe (see Fig. below) to allow expansion of the foot-receiving cavity at the at least one expansion zone (725, 726, 727, 728, and 720, Col. 9, Lines: 22-33, “to allow…cavity” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes because there is not an air-tight connection between element 757 and 717, element 717 is exposed in the foot-receiving cavity).

    PNG
    media_image1.png
    530
    762
    media_image1.png
    Greyscale

Fig. 7-Examiner Annotated
Baucom does not disclose the sole having connection holes configured for connection of a pedal cleat to the sole.
	However, KAMADA teaches yet another cycling shoe, wherein KAMADA teaches the cycling shoe (16, Fig. 11) comprising a rigid sole (18) having connection holes (see Fig. above) defined in the undersurface (see Fig. below), the connection holes (see Fig. below) configured for connection of a pedal cleat (14) to the rigid sole (18, “configured for…sole” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

    PNG
    media_image2.png
    547
    798
    media_image2.png
    Greyscale
 
Fig. 11-Examiner Annotated

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole disclosed by Baucom, by incorporating connection holes as taught by KAMADA, in order to prevent a person’s feet from unintentionally slipping off the bike pedals when riding. 

	Regarding claim 20, Baucom in view of KAMADA disclose the invention substantially as claimed above.
	They do not explicitly disclose the at least one panel has a planar stretch capacity at least 10% greater than that of the surrounding structural panelling of the window.
	One of ordinary skill in the art would recognize that since the structural upper paneling of the window (757 of Baucom) is made to be rigid (Col. 5, Lines: 1-4, examiner notes the material properties between lateral insert 157 and 757 would be the same since lateral insert 757 is directed towards a different embodiment of the invention), and the at least one panel (717) is more elastic than the surrounding structural panelling of the window (Col. 9, Lines: 20-30), the at least one panel would have a planar stretch capacity at least 10% greater than that of the surrounding structural panelling of the window, in order to accommodate the users toes and provide a more anatomical fit.


Claims 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Dojan et al. (US PG Pub. 2012/0066931), hereinafter Dojan et al. as best understood.
Regarding claim 3, Baucom in view of KAMADA disclose the invention substantially as claimed above.
They do not disclose the at least one panel comprises a layer of elastomer.
However, Dojan et al. “Dojan” teaches yet another shoe with layered panels, wherein Dojan teaches an at least one panel (40, Fig. 1-2) comprises a layer of elastomer (44) forming an exposed surface of the at least one panel (40, Par. 0043, Lines: 12-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one panel disclosed by Baucom in view of KAMADA, by including an elastomer layer as taught by Dojan, in order to reduce shock onto a person’s foot when a force is applied onto the shoe.

Regarding claim 4, Baucom in view of KAMADA, further in view of Dojan disclose the layer of elastomer (40, Fig. 1-2 of Dojan) is a layer of silicone (40, Par. 0043, Lines: 12-16).

Regarding claim 9, Baucom in view of KAMADA disclose the invention substantially as claimed above.
They do not disclose a periphery of the at least one panel is sandwiched between layers of the structural upper paneling.
However, Dojan et al. “Dojan” teaches yet another shoe with layered panels,
wherein Dojan teaches a window of structural upper paneling (combination of 28, 40, and 44, Fig. 1-2) and defined by at least one panel (40), wherein a periphery of the at least one panel (periphery of element 40) is sandwiched between layers of the structural upper paneling (combination of 28, 40, and 44, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the structural upper paneling disclosed by Baucom in view of KAMADA, by sandwiching it between layers of the structural upper paneling as taught by Dojan, in order to provide additional protection to a person’s feet. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Dojan et al., further in view of Garneau et al. (US PG Pub. 2016/0081422), hereinafter Garneau et al. as best understood.
Regarding claim 5, Baucom in view of KAMADA, further in view of Dojan disclose the invention substantially as claimed above.
They do not disclose a layer of stretchable fabric laminated to the layer of elastomer.
However, Garneau et al. “Garneau” teaches yet another cycling shoe, wherein Garneau teaches at least one panel (30A, Fig. 3) laminated to a layer of stretchable fabric (Par. 0027, Lines: 1-4, examines notes since the at least one panel, 30A, is “laminated” the lamination material is a fabric stretchable to a degree).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one panel disclosed by Baucom in view of KAMADA, further in view of Dojan, by laminating it to a layer of stretchable fabric as taught by Garneau, wherein with this combination the layer of stretchable fabric would be laminated to the layer of elastomer (44, Fig. 1-2 of Dojan, examiner notes with the combination presented in claim 3, since the elastomer would be added to the at least one panel, 30A, disclosed by Garneau, the layer of stretchable fabric would be laminated to the layer of elastomer), in order to protect the at least one panel from debris.

Claims 7, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Garneau et al., hereinafter Garneau et al. as best understood.
Regarding claim 7, Baucom in view of KAMADA disclose the invention substantially as claimed above.
They do not disclose the at least one panel is laminated to the structural upper paneling.
However, Garneau et al. “Garneau” teaches yet another cycling shoe, wherein Garneau teaches at least one panel (30A, Fig. 3) is laminated to a structural upper paneling (combination of 30A and 32, Par. 0027, Lines: 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one panel disclosed by Baucom in view of KAMADA, by laminating it to the structural upper paneling as taught by Garneau, in order to protect the at least one panel from debris.

Regarding claim 8, Baucom in view of KAMADA, further in view of Garneau disclose the at least one panel (30A, Fig. 3 of Garneau) is stitched to the structural upper paneling (combination of 30A and 32, Par. 0027, Lines: 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one panel disclosed by Baucom in view of KAMADA, by stitching it to the structural upper paneling as taught by Garneau, in order to prevent the at least one panel from unintentionally uncoupling.

	Regarding claim 15, Baucom in view of KAMADA disclose the invention substantially as claimed above.
	They do not disclose the at least one expansion zone is configured to face against a portion of the fifth metatarsal.
	However, Garneau et al. “Garneau” teaches yet another cycling shoe, wherein Garneau teaches at least one expansion zone (see Fig. below) is located in the lateral subportion of the metatarsal portion (see Fig. below) and of the toe portion of the cycling shoe (see Fig. below) and configured to face against a portion of the fifth metatarsal (see Fig. below) and a portion of the fifth proximal phalanx of the wearer of the cycling shoe (see Fig. below).   

    PNG
    media_image3.png
    477
    759
    media_image3.png
    Greyscale

Fig. 3-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the shoe as disclosed by Baucom in view of KAMADA, by incorporating at least one expansion zone the is configured to face against a portion of the fifth metatarsal as taught by Garneau, in order to provide the fifth metatarsal with an area that conforms to its shape.

Regarding claim 17, Baucom in view of KAMADA, further in view of Garneau disclose the at least one expansion zone (see Fig. above of Garneau) is entirely located in the lateral subportion of the metatarsal portion of the cycling shoe (see Fig. above).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Ortley et al. (US PG Pub. 2009/0119948), hereinafter Ortley as best understood.
Regarding claim 10, Baucom in view of KAMADA disclose substantially as claimed above.
They do not disclose the structural upper paneling has an exterior layer of polyurethane with microfibers.
However, Ortley et al. “Ortley” teaches yet another shoe, wherein Ortley teaches the structural upper paneling (122, Fig. 1 and 2) has an exterior layer of polyurethane with microfibers (Par. 0034, Lines: 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural upper paneling as disclosed by Baucom in view of KAMADA, by including an exterior layer of polyurethane with microfibers as taught by Ortley, in order to protect the wearer’s foot from exposure to water and other liquids (Par. 0034, Lines: 1-3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baucom in view of KAMADA, further in view of Koyess et al. (US PG Pub. 2013/0174449), hereinafter Koyess et al. as best understood.
Regarding claim 11, Baucom in view of KAMADA disclose the invention substantially as claimed above.
They do not disclose the structural upper paneling has an interior structural mesh layer.
However, Koyess et al. “Koyess” teaches yet another shoe with layered panels, wherein Koyess teaches a structural upper paneling (100. Fig. 1) has an interior structural mesh layer (102, Par. 0041, Lines: 3-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural upper paneling disclosed by Baucom in view of KAMADA, by including an interior structural mesh layer as taught by Koyess, in order to enhance breathable and reduce sweat accumulation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over
Baucom in view of KAMADA, further in view of Hsieh (US Patent 7,752,777), hereinafter Hsieh as best understood.
Regarding claim 14, Baucom in view of KAMADA disclose substantially as claimed above.
They do not disclose the rigid sole is a rigid plastomer sole.
However, Hsieh teaches yet another shoe built for sports activities, wherein
Hsieh teaches a rigid sole (10, Fig. 1) is a rigid plastomer sole(Col. 2, Lines: 6-8, examiner notes carbon fiber is a “rigid plastomer” as indicated in applicants specification in Par. 0015, Lines: 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sole as disclosed by Baucom in view of KAMADA, by making it a rigid plastomer as taught by Hsieh, in order to protect the bottom of a wearer’s foot.


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over
Baucom et al. (emb. of Fig. 7) in view of Baucom et al. (emb. of Fig. 10) as best understood.
Regarding claim 21 Baucom et al. “Baucom” discloses a cycling shoe (700, Fig. 7) comprising: 
a rigid sole (105, Col. 4, Lines: 29-32, examiner notes “aluminum” and “steel” are well known rigid materials, Fig. 1) having a foot receiving side (examiner notes the “foot receiving side” is the interior surface of the sole where the bottom of the wearers foot is directly against) and defining an undersurface of the cycling shoe on an opposite side (see Fig. below), the rigid sole (105) having at least a heel portion (see Fig. below) and an adjacent metatarsal portion (see Fig. below), Page 4 of 12USSN 15/837,193Attorney Docket No.: SWA0462US 
an upper (702) connected to the rigid sole (105, Fig. 7) and defining with the rigid sole a foot-receiving cavity (see Fig. below), at least one expansion zone (727) located in a lateral subportion of a metatarsal portion of the cycling shoe  (see Fig. below),
the at least one expansion zone (727) having a periphery (see Fig. below) delimited by a window of structural upper panelling (757) and a portion of the rigid sole (see Fig. below, Examiner notes since the at least one expansion zone, 727, does not extend past the structural upper panelling and the sole, it is “delimited” by the structural upper panelling and sole since the size of the at least one expansion zone is fixed to an area away from the sole), the at least one expansion zone (727) defined by at least one panel (717) having a greater stretching characteristics than the structural upper panelling of the window (757, Col. 9, Lines: 21-23 and 28-30) such that the at least one panel is expandable relative to the surrounding structural upper panelling (Col. 9, Lines: 11-16, and Lines: 29-33, examiner notes because element 717 is elastic, it is “expandable relative to the surrounding structural upper panelling”).  

    PNG
    media_image4.png
    587
    700
    media_image4.png
    Greyscale

Fig. 7-Examiner Annotated
Baucom does not disclose at least one expansion zone configured to face against a portion of at least a fifth metatarsal of a wearer of the cycling shoe
However, in an embodiment of Baucom, the embodiment shown in Fig. 10, there are two zones on the lateral and medial side of the shoe (Fig. 10) that fit a lateral insert (1057) and a medial insert (1056, Col. 10, lines: 57-61). Examiner notes where the lateral insert is placed would be configured to face against a portion of at least a fifth metatarsal of a wearer of the cycling shoe (configured to…shoe” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Baucom (emb. in Fig. 7), by incorporating at least one expansion zone configured to face against a portion of at least a fifth metatarsal of a wearer of the cycling shoe as taught by Baucom (emb. in Fig. 10), in order to provide cushioning to both sides of the users foot. 

Regarding claim 22, Baucom (emb. in Fig. 7) in view of Baucom (emb. in Fig. 10) disclose the at least one panel (717, Fig. 7) has a perforated portion (see Fig. above) having aeration perforations (Col. 9, lines: 15-20, examiner notes the panel is a “mesh” material which would have “perforations”) and an unperforated contour (examiner notes the outer edge of element 717 is shown as “unperforated” and when the shoe is warn, the panel would contour to the side of the wearers foot as explained in , Col. 9, lines: 28-30), the unperforated contour attached to the surrounding structural upper panelling (see Fig. 7).

Regarding claim 23, Baucom (emb. in Fig. 7) in view of Baucom (emb. in Fig. 10)  disclose the invention substantially as claimed above.
Examiner notes an area of the at least one expansion zone is shown in the figures.
They do not explicitly disclose the at least one expansion zone has an area ranging from 2.0 cm2 to 14.0 cm2.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the area of the at least one expansions zone ranging from 2.0 cm2 to 14.0 cm2, in order to encompass portions of the wearers foot, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Regarding claim 24, Baucom (emb. in Fig. 7) in view of Baucom (emb. in Fig. 10) disclose the invention substantially as claimed above.
Examiner notes an area of the at least one expansion zone is shown in the figures.
They do not explicitly disclose the at least one expansion zone has an area ranging from 2.0 cm2 to 14.0 cm2.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the area of the at least one expansions zone ranging from 2.0 cm2 to 14.0 cm2, in order to encompass portions of the wearers foot, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Regarding claim 25, Baucom (emb. in Fig. 7) in view of Baucom (emb. in Fig. 10) disclose the invention substantially as claimed above.
Examiner notes an area of the at least one expansion zone is shown in the figures.
They do not explicitly disclose the at least one expansion zone has an area ranging from 2.0 cm2 to 14.0 cm2.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the area of the at least one expansions zone ranging from 2.0 cm2 to 14.0 cm2, in order to encompass portions of the wearers foot, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732